Citation Nr: 1419437	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  08-25 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent disabling for chronic left knee sprain post anterior cruciate ligament (ACL) reconstruction with patella spurs on X-ray ("left knee disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1997 to November 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This claim was previously before the Board in December 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of her claim, to include obtaining a medical examination.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

The Veteran's postoperative left knee disability has been objectively shown to be manifested by no more than pain on motion on both flexion and extension throughout the appeal period; x-ray evidence demonstrates degenerative arthritis of the left knee.  There is no evidence of recurrent subluxation or lateral instability.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for a left knee disability based on arthritis with painful motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which the ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all the elements listed above.  Functional loss may be due to an absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by the visible behavior of the claimant undertaking the motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include restricted or excess movement; weakness; fatigability; incoordination; or pain on movement.  38 C.F.R. § 4.45. 

The Veteran has been assigned an initial compensable evaluation of 10 percent for her left knee under the diagnostic criteria for degenerative arthritis under Diagnostic Code 5010-5024 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion the rating evaluations are 20 percent with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes or 10 percent with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  

As such, the Board will evaluate the Veteran's disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2013) pertaining to limitation of motion of the knee and instability of the knee under Diagnostic Code 5257.  See Butts v. Brown, 5 Vet. App. 532, 538 (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); see also Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Veteran subjectively complains of pain on motion and limitation of function of the left knee.  

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2013).  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2013).

Diagnostic Code 5260 provides for a noncompensable evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a noncompensable evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Lastly, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. Id. 

With respect to instability of the knee, Diagnostic Code 5257 provides for a 10 percent evaluation where there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assigned where there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation where there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).
As noted above, the Veteran's service-connected left knee disability has been evaluated as 10 percent disabling based on a diagnosis of arthritis of the knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

In considering the Veteran's left knee disability, the Board must consider whether she is entitled to a separate disability rating based upon instability of the knee or an increase based upon limitation of motion of the knee under Diagnostic Codes 5257 and/or 5260-5261, respectively.  Further, the Board will also consider whether a higher rating is in order given consideration of the DeLuca factors.  

Having considered the evidence of record, the Board determines that an increased evaluation based upon arthritis of the knee is not warranted at point during the appeal period because there is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with incapacitating episodes.  Further, the Board finds that neither a separate evaluation under Diagnostic Codes 5257 is warranted and neither is an evaluation under Diganostic Codes 5260 and/or 5261. 

With respect to instability of left knee, a March 2012 VA examination report notes that the Veteran had no instability or abnormal alignment of the left knee, providing highly probative evidence against this claim that outweighs any statement from the Veteran regarding this narrow issue.   

Further, her McMurray, Lochman and anterior drawer tests were negative, which all test for knee stability, and only support the finding above.  In June 2008, the Veteran underwent a VA orthopedic examination and at this time, it was found that the she did not have instability of her left knee.  The ligamentous exams of McMurray and Lachman were both negative.  At the June 2008 examination, the impression was a normal left knee.  Thus, the evidence of record does not support an evaluation under Diagnostic Code 5257 for instability of the left knee.  

In regards to the range of motion testing, the March 2012 VA examiner noted that flexion was 130 degrees and full extension to zero degrees.  There was some pain on flexion starting at 100 degrees and on extension starting at 75 degrees; however, this pain did not limit the functional motion of the joint.  The examiner reported that there was mild change in active range of motion following repeat testing (3 times).  However, the Board notes that such pain on motion does not limit the Veteran's functional range of motion and, as such, does not serve as a basis to grant an evaluation based on limitation of motion of the left knee under Diagnostic Code 5260 or 5261.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").  

In any event, it is important for the Veteran to understand that if there was no problem with the knee, there would be no basis for the current knee disability evaluation, let alone a higher evaluation.  In this regard, it is also important for the Veteran to understand that not all evidence in this case supports the current evaluation (the 10%), let alone a higher evaluation. 

As noted above, the Veteran underwent a VA examination in June 2008.  At this time flexion was 115 degrees with pain starting at 65 degrees.  After repetitive testing the range of motion decreased to 105 degrees with pain starting at 65 degrees.  However, the results from this evaluation do not meet the criteria for an evaluation under Diagnostic Code 5260.  See DeLuca, supra.  

The Board acknowledges that the Veteran's left knee disability does not allow her to do all of the physical activities she was once able to do and that she has post ACL reconstruction with residual painful range of motion.  However, her current range of motion of her left knee does not meet the criteria for an evaluation on limitation of motion or for instability of the knee.  The Veteran's current compensable evaluation of 10 percent under Diagnostic Code 5010 takes into consideration limitation of motion due to pain.  

Additional Considerations 

The Board has considered the applicability of additional diagnostic codes potentially applicable to the Veteran's service-connected left knee disability.  However, no higher or separate evaluations are warranted under any of these diagnostic codes at any point during the appeal period.  In this regard, the Board observes that Diagnostic Codes 5258 and 5259 do not apply to the Veteran's current disability because there is no evidence of semilunar dislocated cartilage or removal of the semilunar cartilage.  In addition, as the evidence of record fails to demonstrate ankylosis or impairment of the tibia or fibula, the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256 or 5262 for the knees.

The Board acknowledges the Veteran's contentions that her service-connected left knee disability warrants an evaluation greater than that assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of her service-connected left knee disability.  See Moray v. Brown, 2 Vet. App. 211, 214   (1993); see also 38 C.F.R. § 3.159(a)(1) and (2) (2013).

The discussion above reflects that the symptoms of the Veteran's left knee disability are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule, namely x-ray findings of degenerative arthritis and pain on motion that does not effect the functional range of motion of the knee.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As a final note, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence that the Veteran is unemployable due to her service-connected left knee disability.  Specifically, it is noted that the Veteran is employed by the Air Force Academy in the athletic department and trains as an Air Force Reservist.  The Veteran states that she is able to sustain the pain in her knee twice year in order to pass the mandatory PT test, which is consistent with a person who has a 10 percent knee disability.  Therefore, remand or referral of a claim for TDIU is not necessary, as there is no evidence of unemployability due to the service-connected disability or some form of extraschedular disability.
Duty to Assist and Notify 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran notice letters in November and December 2006 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

As noted above, the instant claim was most recently remanded in December 2011 for additional development, specifically obtaining a new VA medical examination and readjudicating the claim.  The Veteran was provided a VA examination in March 2012, which is adequate for the purposes of determining an initial compensable evaluation as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and ascertains the current severity of the Veteran's disability, under the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a November 2012 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103  and 5103A; 38 C.F.R. § 3.159.





ORDER

Entitlement to an initial evaluation in excess of 10 percent for a left knee disability is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


